Citation Nr: 0634002	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1963 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in January 2006.  This case was previously remanded 
by the Board in February 2006.


FINDING OF FACT

The veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for total disability based on 
individual unemployability (TDIU) in September 2001.  In 
order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

For purposes of the analysis below, the Board notes that the 
Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); and a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers). 

The veteran's service-connected disabilities are major 
depressive disorder, evaluated as 50 percent disabling; 
amputation, distal phalanx of the left thumb and middle 
phalanx of the left index finger (non-dominant), currently 
evaluated as 30 percent disabling; decreased sensation and 
weakness, residuals of amputations of the left thumb and 
index finger, evaluated as 20 percent disabling; and painful 
stumps, residuals of amputations, left thumb and left index 
finger.  His combined rating is therefore 80 percent from 
October 6, 2000.  See 38 C.F.R. § 4.25.  Thus, given that the 
veteran has one service-connected disability rated over 40 
percent and his combined rating is over 70 percent, the 
veteran does meet the schedular requirements for a total 
disability rating based on individual unemployability due to 
service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  The Board emphasizes that 
a total rating based on individual unemployability is limited 
to consideration of service-connected disabilities.  

A review of the claims file shows that the veteran became 
unemployed in September 2001.  Prior to becoming unemployed, 
he was a temporary employee at a cemetery for 10 years 
supervising convicts who worked at the cemetery.  Prior to 
this occupation, the veteran was a long distance truck driver 
for eight to 10 years, and before that, he worked in a 
bakery.  According to the veteran's hearing testimony, he was 
a high school graduate with maybe up to two years of 
correspondence courses after high school. 

The veteran was afforded VA examinations in June 2002 to 
determine to what extent his service-connected disabilities 
limited his employment.  The examination report concerning 
the veteran's service-connected amputated thumb and finger 
stated that the veteran's employment activities were limited 
/restricted as follows: no lifting heavy [objects], pressing, 
pushing, pulling that would require bilateral use of hands.  
The VA examination report with respect to the veteran's 
service-connected depressive disorder indicated that the 
veteran had functioned quite well in his former job for 10 
years, until he was overwhelmed by the responsibility for 
unruly workers.  The examiner opined that the veteran would 
be a good candidate for employment in a situation where he 
had little supervision and little contact with coworkers.  He 
gave the veteran a GAF of 60, which is indicative of moderate 
difficulty in occupational functioning. 

A March 2003 letter from the veteran's treating physician at 
the VA stated that the veteran suffered from depression, 
which was made a lot worse at his last job supervising 
prisoners.  The physician opined that the veteran was not 
capable of going back to his prior employment and that this 
was a permanent condition. 

On remand, the veteran was afforded another VA psychiatric 
examination.  The claims file was reviewed.  The examiner 
opined that he did not believe that the veteran was 
employable.  Even at a sedentary job with minimal supervision 
and little interaction with the public, his poor 
concentration and poor short-term memory, low energy levels 
and depressed mood would interfere with gainful employment.  
A GAF of 46 was assigned, which is indicative of serious 
impairment in occupational functioning. 

VA treatment records from July 2001 to March 2006 have also 
been reviewed.  The records showed continuing treatment of 
the veteran's depression and GAF scores of primarily of 45 
and 48, which again are indicative of serious occupational 
impairment.  

Therefore, based on the medical evidence of record, the Board 
must conclude that such evidence is in a state of equipoise.  
The medical evidence against a finding of  unemployable is 
the two June 2002 VA examinations, which found that the 
veteran's service-connected disabilities only limited his 
employment opportunities.  However, the March 2006 VA 
examiner found the veteran to be unemployable due to his 
major depressive disorder.  Further, VA treatment records 
showed a GAF between 41 and 50, which is indicative of 
serious occupational impairment.  Moreover, the veteran's 
treating physician indicated that the veteran could no longer 
perform his most recent job.  All of the examiners as well as 
the veteran's treating physician are medical doctors and all 
of the examiners have reviewed the claims file.  

The Board finds that it is also significant that the 
veteran's education is limited to high school with some 
correspondence courses.  Given the limitations provided in 
the June 2002 examinations such as no manual labor and 
minimal interaction with supervisors and coworkers, as well 
as the veteran's level of education and work experience, it 
is implausible for the veteran to be qualified for any type 
of gainful employment.

Thus, resolving all benefit of the doubt in the veteran's 
favor, the Board must conclude the veteran is unemployable 
due to his service-connected disabilities and that 
entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of individual unemployability, the satisfaction of 
VCAA requirements is rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id.  Although the present appeal involves the issue of 
entitlement to individual unemployability, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish an effective date for 
his award of individual unemployability.  It is anticipated 
that the RO will ensure compliance with respect to the 
effective-date elements when effectuating the Board's 
decision.


ORDER

The appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


